ON REHEARING
In its application for rehearing appellee asserts that this court made findings of fact contrary to those made by the trial court in its final decree. A reexamination of the trial court’s decree reveals no findings of fact, only a recitation of how the matter got to court and the basis for its being there, along with its order that the final assessment of sales tax against appellee was not authorized by the statute, i. e., Title 51, Section 786(2) (j) and (i), Code of Alabama 1940, as Recompiled 1958.
It is the rule in Alabama that the presumptions that attend the equity court’s findings on the facts do not apply where the question of the equity court’s application of the law to the facts is involved. Pruitt v. Key, 281 Ala. 443, 203 So.2d 450.
Although not specifically stating it, we inferentially held that the trial court had misapplied the law to the facts by specifically deciding that the sale of the bagging and ties to the ginner was a retail sale and therefore subject to the sales tax law. We are still of the opinion that the trial court misapplied the law to the facts in this case.
Opinion extended.
Application for rehearing overruled.